Citation Nr: 1316369	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-36 047	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for an eye disability.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




REMAND

The Veteran had active duty service from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was initially before the Board in March 2012 when it was remanded for further development.  The Board remanded it again in December 2012 for additional development.

In the previous remand, the Board asked for another VA examination to be afforded to the Veteran; such was performed in March 2013.  That remand additionally asked four very specific questions of the examiner.  

The examiner noted that "in [his] opinion the Veteran's symptoms are mostly likely caused by or a result of his regular contact lens use and underlying tear film insufficiency."  This opinion appears to link the Veteran's various problems (with the exception of the tear film insufficiency) to contact lens use, not to military service.  What was left unclear is whether the tear film insufficiency is somehow traceable to the Veteran's period of military service, including post-surgical residuals following correction of the Veteran's exotropia.  

The Board also asked for an opinion as to whether the conjunctival scarring noted in the record was related to the Veteran's surgery in service, whether the scarring was visible to others, and whether it represented any impairment.  The examiner answered that there was no cosmetic scarring on the conjunctiva from prior muscle surgery.  The Board finds this answer to be inadequate.  The Board previously noted that there was mild conjunctival scarring noted in the record and asked specifically whether such was visible and represented any impairment.  The examiner found no scarring, but provided no discussion with respect to the discrepancy between his finding of no scarring and previous notations of conjunctival scarring in the claims file.  In such a case, the examiner needs to explain whether the previous finding of conjunctival scarring was in error or whether such scarring had somehow resolved, in which case the examiner needs to provide answers to the questions so that the claim for service connection may adequately be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the March 2013 VA examiner in order to obtain an addendum to the March 2013 VA examination report.  After review of the claims file, the examiner should specifically address the following:

(a) The medical probability that any current disability of the eye is traceable to the Veteran's period of military service, especially tear film insufficiency that was noted in March 2013 and not specifically attributed to contact lens use.  

(b) The Veteran's pain, which he has reported experiencing since military service.  The medical reasons for the pain should be set forth, as well as the reasons for accepting or rejecting the Veteran's report of pain continuously since leaving military service in 1985.

(c) With regards to the conjunctival scarring noted in the claims file, the examiner should address the following:

(1) Whether the previously noted assessment of mild conjunctival scarring in the claims file is a misdiagnosis or otherwise in error.  If such a misdiagnosis or error occurred, the examiner should provide specific reasons for such a conclusion based on the findings in the record.
(2) If the examiner is unable to provide specific reasons for whether the previous mild conjunctival scarring noted in the claims file was a misdiagnosis or otherwise in error, the examiner should answer the following:
i. Is the Veteran's conjunctival scarring a residual of or otherwise related to his surgery in service?
ii. Is the scarring visible to others?
iii. Does it represent any ocular impairment?

(If the March 2013 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum that addresses the above.  If the March 2013 VA examiner or any subsequent examiner cannot address the questions without further examination of the Veteran, particularly with regards to the current presence of any conjunctival scarring, the Veteran should be afforded an examination and a VA examiner should answer all of the above questions.)

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Following any additional development deemed necessary, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for an eye disorder.  If a benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

